In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-0643V
                                        UNPUBLISHED


    DEBRA JUNO,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: October 15, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On May 8, 2018, Debra Juno filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that following an influenza (“flu”) vaccination on October 10, 2016,
she suffered from a Vaccine Table injury, namely shoulder injury related to vaccine
administration (“SIRVA”). Petition at 1. Petitioner further alleges that her injuries lasted
for more than six months. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On October 15, 2021, Respondent filed his Rule 4(c) report in which he states that
he does not contest that Petitioner is entitled to compensation in this case. Respondent’s
Rule 4(c) Report at 1. Specifically, Respondent states that “while preserving his right to

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
appeal the Chief Special Master’s September 13, 2021 finding that the onset of
petitioner’s right shoulder pain took place within 48 hours of her flu vaccination,
respondent accepts this ruling as the law of the case for purposes of further proceedings
before the Office of Special Masters.” Id. at 5. Respondent further states that based on
the fact ruling and medical evidence submitted, he will not continue to defend the case
on other grounds and requests that I issue a ruling on the existing record regarding
Petitioner’s entitlement to compensation. Id. at 2, 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           2